IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1570
                               Filed October 7, 2020


MARCUS DESHAWN GAMBLIN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Marcus Gamblin appeals the dismissal of his application for postconviction

relief. AFFIRMED.



      Britt Gagne of Gagne Law Office, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

       Marcus Gamblin appeals the dismissal of his application for postconviction

relief (PCR). We affirm.

       I. Background

       A gunman with a ski mask demanded money from the manager of a

Waterloo store. The manager declined. The gunman left. The manager followed.

He saw the gunman meet another man. And he saw them flee in a car.

       Soon, emergency dispatch notified police officers of the robbery attempt.

Soon after, an officer spotted a black Monte Carlo near the store. Another officer

detained the car. Its owner, Medeese Jenkins, was driving. Willie Phillips was in

the front passenger seat. Gamblin was in the back seat.

       Gamblin made furtive movements. Officers removed him from the car.

There was one handgun in Gamblin’s pants. There were two black ski masks in

the car. And there was a bag of cocaine on the left rear passenger floorboard.

Gamblin told police it was his and he intended to sell it.

       Police obtained shoeprints at the scene. Some matched the shoes worn by

Gamblin.

       The State brought four charges against Gamblin: first-degree robbery,

possession of a firearm as a felon, possession of cocaine with intent to deliver,

and possession of a controlled substance. Gamblin pled guilty to the possession-

of-a-controlled-substance charge. He went to trial on the other three charges. The

firearm charge was tried to the bench.        The two other charges—first-degree

robbery and possession-with-intent-to-deliver—were tried to a jury.
                                           3


       Phillips—who is Gamblin’s cousin—testified (1) he drove Gamblin to the

store; (2) he watched Gamblin go in with a ski mask; (3) he saw Gamblin leave the

store; (4) Gamblin told Phillips he didn’t get anything; and (5) they left in a Monte

Carlo. Phillips also testified he had reached a deal with the State: “I disclose what

I know and I receive ten years.” He went on to explain that (1) he was originally

charged with first-degree robbery; (2) the sentence for first-degree robbery is

twenty-five years with a seventeen-and-a-half-year mandatory minimum—

meaning he would have to serve seventeen and one-half years before being

eligible for parole; (3) by cooperating, he got to plead to a lesser charge that carries

only a ten-year sentence and no mandatory minimum; and (4) as a practical

matter, he will only serve eighteen months.

       The jury found Gamblin guilty of first-degree robbery and possession of

cocaine with intent to deliver. The trial court found him guilty of possession of a

firearm as a felon. On direct appeal, this court affirmed. State v. Gamblin, No. 13-

0603, 2014 WL 3747723, at *4 (Iowa Ct. App. July 30, 2014).

       Gamblin then brought this PCR action. In a detailed ruling, the PCR court

rejected all of his claims. Gamblin appeals.

       II. Scope and Standard of Review

       “We review claims of ineffective assistance of counsel de novo.” King v.

State, 797 N.W.2d 565, 570 (Iowa 2011). “In conducting our de novo review, ‘we

give weight to the lower court’s findings concerning witness credibility.’” Id. at 571

(citation omitted).

       “To establish [a] claim of ineffective assistance of counsel,” the claimant

must show their “trial counsel failed to perform an essential duty and counsel’s
                                           4

failure resulted in constitutional prejudice.” State v. Walker, 935 N.W.2d 874, 881

(Iowa 2019). “The claimant must prove both elements by a preponderance of the

evidence.” State v. Madsen, 813 N.W.2d 714, 724 (Iowa 2012).

       To establish breach of an essential duty, the claimant must prove counsel

“perform[ed] below the standard demanded of a reasonably competent attorney.”

State v. Haas, 930 N.W.2d 699, 703 (Iowa 2019) (citation omitted). “In analyzing

the [claimant]’s claims, we ‘must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance . . . .’”
Id. (citation omitted). So the claimant “must overcome the presumption that, under

the circumstances, the challenged action ‘might be considered sound trial

strategy.’” Id. (citation omitted).

       “To establish constitutional prejudice, the defendant is required to show ‘that

counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.’” Walker, 935 N.W.2d at 881 (citation omitted). “It is not

enough for the defendant to show that the errors had [only] some . . . effect on the

outcome of the proceeding.” Id. (alteration and omission in original) (citation

omitted). “Rather, ‘[t]he defendant must show that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.’” Id. (alteration in original) (citation omitted).

       When the applicant fails to show constitutional prejudice, it is not necessary

for the court to decide whether counsel breached a duty. See id.; King, 797 N.W.2d

at 574 (“In this case, however, it is not necessary to decide the issue of whether

King’s counsel provided inadequate assistance because, upon our review of the
                                           5


entire record, we conclude that King has failed to show prejudice as required under

the Strickland[1] test.”).

         III. Analysis

         On appeal, Gamblin claims his trial counsel was ineffective in (1) permitting

the jury to learn of the potential prison sentence for first-degree robbery and (2)

failing to object to a jury instruction that included a typographical error. We address

each claim in turn.

         A. Potential punishment.

         As explained, Phillips testified he was also charged with first-degree

robbery. And Phillips told the jury the sentence for first-degree robbery is twenty-

five years with a seventeen-and-a-half-year mandatory minimum. But, because

he cooperated, he only faces an indeterminate term not to exceed ten years with

no mandatory minimum. As a practical matter, Phillips explained, he will be out in

eighteen months.

         Gamblin claims his counsel was ineffective in (1) failing to object when the

State asked Phillips about the terms of his deal and (2) actually questioning Phillips

about the specific punishment for first-degree robbery. This last point, Gamblin

claims, caused substantial prejudice because “the jury heard [that] if they convicted

Gamblin of the offense he was charged with[,] he would be serving a mandatory

[seventeen and one-half] years in prison.”

         We disagree. Like the PCR court, we think trial counsel’s “decision to place

into evidence the mandatory punishment for first-degree robbery was a reasonable



1   Strickland v. Washington, 466 U.S. 668 (1984).
                                          6


trial strategy decision in an attempt to impeach the testimony of Phillips.” So we

do not think counsel breached an essential duty.

      Nor do we think counsel’s tactic prejudiced Gamblin. Indeed, as the State

suggests, many defendants would prefer for the jury to know the serious

consequences of a first-degree robbery conviction.

      The PCR court was right to reject Gamblin’s claim regarding punishment

evidence.

      B. Jury instruction two.

      Gamblin also claims his counsel erred in failing to object to instruction two,

which stated:




      Gamblin focuses on instruction two’s mistaken—and corrected—reference

to “four counts” against him.     Gamblin claims that—especially in light of the

testimony about Phillip’s “deal” with the State—instruction two makes it seem like

Gamblin had originally been charged with two additional crimes2 that had not been

explained to the jury. And, Gamblin argues,

      [b]elieving that the defendant is actually accused of additional crimes
      beyond what he is facing at trial could significantly alter a [jury’s] view
      of the case at hand and lead them to inappropriately believe that the
      defendant is more likely to be guilty because of the sheer number of
      allegations made regarding criminal activity.

2 Gamblin was also charged with possession of a firearm as a felon. It was tried
to the bench. Also, he pled guilty to a possession-of-a-controlled-substance
charge.
                                         7



      Although we see Gamblin’s point, we still do not think he has shown

Strickland prejudice. The evidence against Gamblin was overwhelming. As for

the cocaine, Gamblin admitted it was his and he intended to distribute it. As for

the robbery, Gamblin was apprehended soon after it occurred. There were ski

masks in the car with Gamblin. Gamblin had a gun in his pants. Gamblin’s gun

had markings similar to those used in the robbery.3 Gamblin’s shoe markings

matched some found at the scene of the robbery. And Gamblin’s own cousin

detailed Gamblin’s role in the robbery. Given the strength of the State’s case

against Gamblin, we see no “reasonable probability that, but for” the scrivener’s

error in instruction two, “the result of the proceeding would have been different.”

Walker, 935 N.W.2d at 881 (citation omitted). And so the district court was right to

reject Gamblin’s claim concerning instruction two.

      IV. Conclusion

      The district court was right to dismiss Gamblin’s PCR application.

      AFFIRMED.




3 The store manager testified the gun was “short, black” and appeared to have
some “paint removed.” Pictures of the gun found in Gamblin’s pants show it was
short and black. Officer testimony confirmed the gun was “[s]crapped and
scratched, looks like some of the paint or coating is peeling.”